Citation Nr: 0905228	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-24 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This case was previously before the Board in January 2007 and 
March 2008.  The issues presently on appeal were remanded for 
additional development on both occasions.
 
For the reasons set forth below, the issues on appeal are 
again being REMANDED.  VA will notify the Veteran if further 
action is required on his part.


REMAND

When this case was remanded in March 2008, the Board 
requested, among other things, that the Veteran be afforded 
an orthopedic examination.  The examiner was to provide an 
opinion as to whether any identified disability of the 
Veteran's right arm, right wrist, and/or right leg was caused 
by, or chronically or permanently worsened by, service-
connected diabetes mellitus.

The record shows that the Veteran was examined in June 2008.  
The examiner diagnosed osteoarthritis of the right elbow with 
lateral epicondylitis; osteoarthritis of the right wrist; 
trochanteric bursitis of the right hip with degenerative 
changes; and osteoarthritis of the right knee.  In addressing 
the request for a medical opinion, the examiner stated, in 
essence, that diabetes was not a "causative" or "risk" 
factor for osteoarthritis or trochanteric bursitis; 
therefore, his disabilities "would not be attributable to 
his diabetes."  The examiner did not address the theory, 
posited by the Veteran, that disabilities of his right arm, 
right wrist, and/or right leg have been aggravated because 
treatment modalities for those disabilities have been limited 
due to diabetes, and did not provide a clear opinion as to 
whether the identified disabilities have been chronically or 
permanently worsened by service-connected diabetes mellitus.  
Nor did the examiner clearly indicate whether the 
disabilities identified were manifestations of the Veteran's 
previously diagnosed rheumatoid arthritis, or part of a 
separate disease process.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the agency of original jurisdiction.  A 
remand is required.  38 C.F.R. § 19.9 (2008).

It appears from the report of the June 2008 VA examination 
that the Veteran is receiving ongoing private care for 
disabilities here at issue, and that he underwent 
electromyography and nerve conduction velocity testing of his 
lower extremities at Noran Neurology Clinic in June 2008.  
Because the records of private treatment and testing could 
contain information pertinent to the present appeal, efforts 
should be made to procure them.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(e) (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to provide a release for 
copies of relevant medical records in the 
possession of the Noran Neurology Clinic and 
to identify, and provide releases for, any 
other private care providers who might 
possess new or additional evidence pertinent 
to the issues on appeal.  If the Veteran 
provides adequate identifying information, 
and the necessary releases, assist him in 
obtaining the records identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  Any new or additional (i.e., non-
duplicative) evidence obtained should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an orthopedic examination.  
After reviewing the claims file, examining 
the Veteran, and conducting any testing 
deemed necessary, the examiner should 
provide opinions as to each of the following 
questions:

a.  Does the Veteran have 
disabilities of the right arm, right 
wrist, and/or right leg separate and 
apart from previously diagnosed 
rheumatoid arthritis?  If so, what 
are they?

b.  Are any of the identified 
disabilities of the Veteran's right 
arm, right wrist, and/or right leg 
(including those related to 
rheumatoid arthritis, and including 
the limitation of motion of the right 
ankle noted in March 2007) the direct 
result of diabetes?  (Please comment 
on the statement by Jeffrey L. 
Wilson, D.O., contained in a June 
2004 examination report, to the 
effect that, although diabetes is not 
a "risk factor" for diabetes, 
patients with diabetes "tend to have 
various musculoskeletal complaints . 
. . ," and the subsequent statement 
from Dr. Wilson, contained in an 
October 2006 examination report, to 
the effect that, as a result of 
diabetes, the Veteran has "some 
musculoskeletal issues that are 
independent" from his rheumatoid 
arthritis.  Please also comment on 
the excerpt of record from Cecil's 
Textbook of Medicine, received in 
October 2006, to the effect that 
certain musculoskeletal conditions 
"occur with increased frequency in 
diabetic patients.")

c.  Has the Veteran's diabetes in any 
way limited treatment modalities for 
any of the identified disabilities of 
his right arm, right wrist, and/or 
right leg?  (Please comment on the 
statement by Jeffrey L. Wilson, D.O., 
contained in a June 2004 examination 
report, to the effect that the use of 
systemic steroids is (or was) 
precluded by the Veteran's diabetes.)

d.  If the Veteran's diabetes has 
limited treatment modalities for any 
of the identified disabilities of his 
right arm, right wrist, and/or right 
leg, have the limitations in 
available treatment resulted in a 
permanent or chronic (as opposed to 
temporary or transient) worsening of 
one or more of those disabilities?

If the examiner deems it necessary to obtain 
a consultation from one or more specialists 
in order to provide the information 
requested, that should be accomplished.  A 
complete rationale for all opinions must be 
provided.

3.  Thereafter, take adjudicatory action on 
the claims remaining on appeal.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, the current 
version of 38 C.F.R. § 3.159.  See Notice 
and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 
2008) (now codified at 38 C.F.R. § 3.159).

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

